DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2018 has been considered by the examiner.
Claim Objections
Claim 19 lacks punctuation and therefore is not a sentence. It is construed that a period would follow the word ‘form’. (MPEP 608.01(m)).
Claim 24 is objected to because of the use of semi-colons. It is suggested to utilize commas when listing the materials. 
Claim 31 is objected to because of the word “producting” which appears to be a typo of ‘producing’ Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 16 includes “this process comprising at least the steps consisting in” which renders the metes and bounds of the claim unclear because it is not apparent if the claim is open or closed. In the interest of making the record clear, the claims have been interpreted as open. 
Claims 15-33 depend from or otherwise require the contradictory language as explained above.
Also, claim 16 requires the coating layer to be ‘silica-based’ but claim 14, from which claim 16 indirectly depends, does not use the language ‘silica-based’. Instead, claim 14 introduces “a silica sol or a silica gel from a silicon oxide precursor”. It seems that ‘silica-based’ is broader than the ‘silica sol or a silica gel from a silica oxide precursor’; however, claim 16 is compliant with 112d because it specifies a previous claim and provides a further narrowing limitation. In trying to construe the metes and bounds of claim 16, it is unclear what ‘silica-based’ means and Examiner respectfully requests Applicant’s clarification or an amendment to either claim 14 or claim 16 to resolve this inconsistency. It is suggested that claim 14 be amended to : “b) preparing a silica-based sol or a silica-based- gel from a silicon oxide precursor…”.
Additionally, claim 28 includes the verb “adjusted”. It is unclear if this claim is specifying that the pH must be changed and/or ‘adjusted’ in step b. It is interpreted that a change in pH is not required but instead that the pH of the claimed step must be from 5 to 7. Please see contrasting claim 29 where the pH ‘has’ a value ranging from 5 to 7. Put another way, claim 28 is further narrowing the pH range specified in the step of claim 14 and a change/adjustment of the pH in the step is not required. 
Regarding claim 32, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 32 recites the broad recitation of 100 to 180C, and the claim also recites 120 to 160C which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-19 and 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mariotti et al. (WO 2015/104518; relying upon attached Espacenet Machine Translation).
Regarding claim 14, Mariotti et al. (hereinafter “Mariotti”) teaches a method for producing a solid bitumen material made by the preparation of an aqueous emulsion of drops of bitumen that have a shell of silicon material formed around the drops of bitumen. The emulsion of bitumen drops is then dried to produce a powdered solid bitumen material (Abstract) that is solid at room temperature (Paragraph 0016; “specific shape and volume at room temperature, as opposed to a bitumen material that is conventionally viscous at room temperature”).
Specifically, Mariotti teaches the preparation of a stabilized emulsion of bitumen drops in an aqueous phase (Paragraph 0013) which meets claimed step a, preparing a sol containing at least one silicon oxide precursor (Paragraph 0056) having a pH of less than or equal to 5 (Paragraph 0063) which meets claimed step b, mixing the emulsion of bitumen drops from step a with the sol of silica precursor from step b (Paragraphs 0055 and 0056) and then spray-drying (Paragraph 0072; meeting claimed step d).
In the interest of the clarity of the record, the pH range of step b is met because Mariotti’s disclosed range of less than or equal to 5 overlaps the claimed range of 4 to 8. Additionally, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
	In the instant case, Mariotti uses sol-gel methods to form a silicon oxide based shell over a bitumen core that is then spray-dried to produce an encapsulated bitumen powder that is solid at room temperature.
Regarding claims 15 and 16, Mariotti teaches the process as applied to claim 14 above and further teaches that the material is in the form of particles comprising a core comprising bitumen and a silica-based shell (Paragraph 0075 “’shell’ means a layer at least partially surrounding the bitumen core and consisting of the envelope as described above and of a homogeneous layer of silicon oxide obtained by mineralization”).
Regarding claim 17, Mariotti teaches the process as applied to claim 16 above and further teaches that ‘a homogeneous layer of silicon oxide’ (Paragraph 0075) is formed.
Mariotti does not quantify the percentage of the layer of silicon oxide on the surface of the bitumen material. However, the person of ordinary skill would appreciate Mariotti’s disclosure of ‘homogeneous’ to indicate a layer that near-fully or fully encompasses the bitumen core and, therefore, consider 90% or greater to be reasonably indicative of surface area coverage that would be near-fully or fully encompassing. 
Regarding claim 18, Mariotti teaches the process as applied to claim 14 above but is silent to the percentage of silicon oxide based shell relative to the total weight of the solid bitumen material obtained at the end of the process. However, Mariotti does teach that the silicon oxide shell is homogenous (Paragraph 0075) and that the bitumen is from 50 to 90% of the material.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, it would be obvious to determine the percentage of silicon oxide layer for the resultant bitumen powder material based upon the surface area of the bitumen powder and intended thickness of the homogeneous coating.
Regarding claim 19, Mariotti teaches the process as applied to claim 14 above and further teaches that the material is in powder form (Paragraph 0143).
Regarding claim 22, Mariotti teaches the process as applied to claim 14 above and further teaches that the bitumen emulsion in step a is a stabilized emulsion of bitumen drops in an aqueous phase (Paragraph 0013).
Regarding claims 23 and 24, Mariotti teaches the process as applied to claim 22 above and further teaches that the emulsion is stabilized with a cationic surfactant such as alkylimidazoline amines (Paragraphs 0041 and 0044).
Regarding claims 25-27, Mariotti teaches the method as applied to claim 14 above and further teaches that the bitumen drops have a diameter ranging from 3 to 3000 nm (equivalent to 0.003 to 3 micron; Paragraph 0013 and Paragraph 0030) which overlaps the claimed ranges.
Regarding claims 28 and 29, Mariotti teaches the method as applied to claim 14 above and further teaches that the pH is less than or equal to 5 (Paragraph 0063) which shares the endpoint of 5 with the claimed ranges.
Regarding claim 30, Mariotti teaches the method as applied to claim 14 above but is silent to the percentage of solid bitumen particles in step a. However, it is taken that the bitumen of step a would contain less than or equal to 1.4% of solid particles because the bitumen is a hydrocarbonaceous material that is highly viscous. Moreover, this material is dispersed within an aqueous emulsion as such it is expected that there would be little, if any, solid bituminous particulate in the emulsion of step a.
Regarding claims 31-33, Mariotti teaches the method as applied to claim 14 above and further teaches the combination of the solid bitumen material with aggregates (Paragraph 0153) at 160C. 
With regard to the feature of claim 33 specifying that the road binder (i.e. the solid bitumen material recovered from the process) is not heated before mixing with the aggregates, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mariotti as applied to claim 14 above, and further in view of Veronique (U.S. 2012/0128747).
Regarding claim 20, Mariotti teaches the method as applied to claim 14 above but is silent to the silica precursor being chosen from silicates. However, Mariotti does disclose that silicates are suitable for the additional particles comprising the envelope (Paragraph 0031) and introduces U.S. 2012/0128747 to Veronique which describes a material in the form of solid particles consisting of a continuous envelope comprising silicon oxide that is designed to allow the encapsulation of one or more molecules of interest and their controlled release (Paragraph 0011).
Specifically, Veronique names silicate sols as suitable silica oxide precursors (Paragraph 0048).
Therefore, it would be obvious to select the silica oxide precursor to be a silicate sol in view that it is recognized as suitable within the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mariotti and Veronique as applied to claim 20 above, and further in view of Kemp (U.S. 3,296,165).
Regarding claim 21, Mariotti and Veronique teach the method as applied to claim 20 above but Veronique fails to identify any of the species from the genus of ‘silicates’. (MPEP 2144.08.I.)
Kemp teaches that alkali silicates are used in bituminous emulsions (Figure 1, Col. 3 lines 29-42, and Claim 1(d)).
It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP 2144.07.
In the instant case, it would be prima facie obvious to select alkali silicates (species) for the silica sols (genus) taught by Veronique in the sol-gel method of Mariotti. In the interest of the clarity of the record, Sodium and Potassium are alkali metals and so “alkali silicates” would include sodium silicate and/or potassium silicate.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20, 22-27, and 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 and 23-34 of copending Application No. 16/065,152 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully encompass those of the reference application. Specifically, the claimed ‘mineralizing’ steps c and d of the refernce application mean a treatment with silica sol or gel to form a silicon oxide-based coating around the bitumen drops. This feature is claimed in claim 16 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Joedicke (U.S. 4,378,408; directed to silicate coated roofing granules).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738